Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 1-8 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0019232 to Ebadollahi in view of Applicant Admitted Prior Art in further view of “Finding melanoma drugs through a probabilistic knowledge graph” by McCusker et al. in view of “Semantic Health Knowledge Graph: Semantic Integration of Heterogeneous Medical Knowledge and Services” to Shi et al.

As to claims 1, 11, and 16,   Ebadollahi discloses a method comprising:
receiving a request to suggest a potential therapy based on a first patient profile; determining a plurality of accepted therapies based on the first patient profile, wherein the plurality of accepted therapies is based on stored definitions obtained from one or more subject matter experts (Ebadollahi [0025] and [0014] wherein an accepted therapy is a mature drug);
identifying a plurality of therapy components, based on the plurality of accepted therapies, wherein the plurality of therapy components include one or more medications; one or more activities to partake in (taking a medication); one or more activities to refrain from (taking a different medication) (Ebadollahi [0025] and [0014] wherein an accepted therapy is a mature drug);
identifying a plurality of potential therapies based on the plurality of therapy components,  wherein none of the plurality of potential therapies are included in the plurality of accepted Ebadollahi [0025] and [0014] wherein an accepted therapy is a mature drug and the potential therapy is a new or candidate drug);
generating a first score for a first potential therapy of the plurality of potential therapies, by operation of one or more processors, based on analyzing a knowledge graph, wherein the first score indicates a suitability of the first potential therapy for a first patient associated with the first patient profile (Ebadollahi [0031] and  [0037]); and
providing the first potential therapy, along with an indication of the first score (Ebadollahi [0031] and  [0037]).
However, Ebadollahi does not explicitly teach It is applicant admitted prior art that determining a documents age and discarding data that is no longer relevant (a score inversely related to age of a document) is well known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to discount the reliability of older documents in the system of Ebadollahi to improve the reliability of the data.
However, Ebadollahi does not explicitly teach determining the distance between the first potential therapy and at least one of the plurality of accepted therapies in the knowledge graph, wherein the distance corresponds to how many edges in the knowledge graph must be traversed to connect the first potential therapy and at least one of the plurality of accepted therapies and wherein the first score is inversely related to the distance
McCusker discloses determining the distance between the first potential data element and at least one of the plurality of data element in the knowledge graph, wherein the distance corresponds to how many edges in the knowledge graph must be traversed to connect the first potential data element and at least one of the plurality of data element and wherein the first score is inversely related to the distance (McCusker page 3).
Ebadollahi using knowledge graph analysis as in McCusker to better derive insights from unstructured text generated in various domains.
However, Ebadollahi does not teach performing an analysis of therapy components including surgical procedures. Shi discloses generating knowledge models for treatments including medical and surgical management (page 5 and figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant analyze potential and accepted therapies  including drug and surgical therapies as in Shi in the analysis systems as in McCusker and Ebadollahi  to improve results by analyzing a larger number of therapies and conditions.

As to claim 2, 12, and 17, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein the plurality of therapy components includes a first therapy component, and wherein identifying the plurality of potential therapies comprises:
identifying one or more therapies that are not included in the plurality of accepted therapies (Ebadollahi [0034]-[0035]); and
determining, for each respective therapy of the one or more therapies not included in the plurality of accepted therapies, whether the respective therapy includes the first therapy component   (Ebadollahi [0034]-[0035]).
As to claim 3, 13, and 18, see the discussion of claim 2, additionally, Ebadollahi discloses the method wherein identifying the plurality of potential therapies further comprises:
determining a class of the first therapy component, wherein the first therapy component is a medication  (Ebadollahi [0034]-[0035]); and
determining, for each respective therapy of the one or more therapies not included in the plurality of accepted therapies, whether the respective therapy includes a therapy component belonging to the class of the first therapy component  (Ebadollahi [0034]-[0035]).
As to claim 4, 14, and 19, see the discussion of claim 2, additionally, Ebadollahi discloses the method wherein identifying the plurality of potential therapies further comprises:
Ebadollahi [0034]-[0035]); and
determining, for each respective therapy of the one or more therapies not included in the plurality of accepted therapies, whether the respective therapy includes at least one of the one or more broader therapy components (Ebadollahi [0034]-[0035]).
As to claim 5, 15, and 20, see the discussion of claim 2, additionally, Ebadollahi discloses the method wherein identifying the plurality of potential therapies further comprises:
determining one or more specific therapy components that are included within the first therapy component  (Ebadollahi [0034]-[0035]); and
determining, for each respective therapy of the one or more therapies not included in the plurality of accepted therapies, whether the respective therapy includes at least one of the one or more specific therapy components  (Ebadollahi [0034]-[0035]).
As to claim 6, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein identifying the plurality of potential therapies further comprises classifying each of the plurality of potential therapies as either (i) a potential superior therapy, (ii) a potential alternative therapy, or (iii) a potential new therapy (Ebadollahi [0031] and  [0037]).
As to claim 7, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein generating the first score for the first potential therapy comprises determining a measure of similarity between the first potential therapy and the plurality of accepted therapies, based on the plurality of therapy components (Ebadollahi [0034]-[0035]).
As to claim 8, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein generating the first score for the first potential therapy comprises determining an efficacy of the first potential therapy (Ebadollahi [0035]-[0036]).
Ebadollahi discloses the method wherein generating the first score for the first potential therapy comprises:
identifying a first pair-wise comparison in a plurality of pair-wise comparisons that is associated with the first potential therapy and at least one of the plurality of accepted therapies, wherein the plurality of pair-wise comparisons were used to generate the knowledge graph (Ebadollahi [0031] and  [0037]).
As to claim 10, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein generating the first score for the first potential therapy comprises:
determining a number of pair-wise comparison in a plurality of pair-wise comparisons that are required connect the first potential therapy to at least one of the plurality of accepted therapies in the knowledge graph (Ebadollahi [0036]).
Response to Arguments
The prior 112 rejection is withdrawn in light of Applicants arguments.
Applicants argument are moot in view of new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686